IN THE COURT OF APPEALS OF IOWA

                                  No. 12-2051
                              Filed June 25, 2014


IN RE THE MARRIAGE OF EDWARD COLYER
AND JANET COLYER

Upon the Petition of
EDWARD COLYER,
      Petitioner-Appellant,

And Concerning
JANET COLYER,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Jeffrey A.

Neary, Judge.



      Edward Colyer appeals the district court’s award of alimony to Janet

Colyer. AFFIRMED.



      Craig H. Lane, Sioux City, for appellant.

      Judith Garnos Huitink, Sioux City, for appellee.



      Heard by Vogel, P.J., and Doyle and Tabor, JJ.
                                         2


VOGEL, P.J.

       Edward Colyer appeals the district court’s award of alimony to Janet

Colyer.   Edward claims that, due to his asserted precarious employment

situation, his relatively small income, and Janet’s failure to establish a financial

need, the spousal support should be reduced or eliminated. Janet defends the

support award and requests appellate attorney fees. We conclude the district

court properly awarded spousal support to Janet, though we decline to award

Janet appellate attorney fees. Consequently, we affirm.

I. Factual and Procedural Background

       The parties were married on September 30, 1994. Janet was fifty-two

years old and Edward was forty-seven at the time of trial. No children were born

during their marriage. Janet has two adult children from a previous relationship,

who the parties raised in the marital home and partially supported through

college. Edward has one child from a prior relationship and paid child support in

the amount of $125 each month during this marriage.

       Edward and Janet each have high school degrees, and both work at

Palmer Candy in Sioux City, Iowa. Janet is a repackaging scheduler and earns

$17.55 per hour. Edward is a mechanic supervisor and earns $34.60 an hour.

Each party works approximately ten hours Monday through Thursday and eight

hours on Friday and Saturday.

       The parties own two parcels of real estate. The marital residence, located

on 7th Avenue in Sioux City, was the parties’ home for eighteen years. At the

time of trial, Janet was living in the 7th Avenue house, though she intended to

move into her mother’s house once the dissolution was finalized. The parties
                                              3


also own a house with an address in Salix, Iowa, in which Edward is currently

residing with his girlfriend.1

          Both parties suffer health problems. Edward was diagnosed with bipolar

disorder, anxiety, and depression, as well as high cholesterol and high blood

pressure. He takes medication for these conditions. As a result of behavior

problems associated with his brain disorders, he was suspended from work for

three weeks and then placed on probation, which he has been on for the past

two years.2 Janet suffers from Addison’s disease, depression, acid reflux, sleep

apnea, high cholesterol, and cardiomyopathy, and takes nine to ten different

medications. None of her medical conditions impede her ability to work. Janet

also suffers from a gambling problem, for which she is attending Gamblers

Anonymous meetings.

          The parties separated in March 2011. A joint stipulation was entered into

regarding the division of marital assets. Edward received both parcels of real

estate, three vehicles, the majority of the appliances in the houses, and agreed to

pay Janet $15,000 as a property settlement. Janet received one of the vehicles

and some appliances. Each party retained their 401(k) and savings accounts.

Additionally, during the pendency of the proceeding, Edward paid the mortgage

on the 7th Avenue home, Janet’s car payment, as well as her cell phone, water,

sewer, and garbage bills, which amounted to approximately $1400 each month.

          The only contested issue in the dissolution proceeding was the award of

spousal support and attorney fees. A hearing was held on October 11, 2012,


1
    Edward testified he and his girlfriend share expenses.
2
    Edward stated he was suicidal and felt like going to work and hurting people.
                                          4


and the district court entered a dissolution decree on October 25. The court

accepted the stipulation of the parties and awarded spousal support to Janet in

the amount of $1000 each month for ten years, after which Edward’s obligation

will be reduced to $500 each month for the rest of Janet’s life or until her

remarriage, whichever comes first. The court also awarded Janet $1000 in trial

attorney fees and assessed the costs to Edward. Edward appeals the award of

alimony.

II. Standard of Review

         We review the decision on a dissolution decree de novo. In re Marriage of

Becker, 756 N.W.2d 822, 824 (Iowa 2008). Although we give weight to the fact

findings of the district court, we are not bound by the court’s findings. Id. at 825.

III. Spousal Support

         When determining the appropriateness of spousal support, the court must

consider “(1) the earning capacity of each party, and (2) present standards of

living and ability to pay balanced against relative needs of the other.”         In re

Marriage of Estlund, 344 N.W.2d 276, 281 (Iowa Ct. App. 1983).               Spousal

support is not an absolute right; rather, an award depends on the circumstances

of each particular case. In re Marriage of Fleener, 247 N.W.2d 219, 220 (Iowa

1976).

         The discretionary award of alimony is made after consideration of the

following factors:

               a. The length of the marriage.
               b. The age and physical and emotional health of the parties.
               c. The distribution of property made pursuant to section
         598.21.
                                         5


              d. The educational level of each party at the time of marriage
      and at the time the action is commenced.
              e. The earning capacity of the party seeking maintenance,
      including educational background, training, employment skills, work
      experience, length of absence from the job market, responsibilities
      for children under either an award of custody or physical care, and
      the time and expense necessary to acquire sufficient education or
      training to enable the party to find appropriate employment.
              f. The feasibility of the party seeking maintenance becoming
      self-supporting at a standard of living reasonably comparable to
      that enjoyed during the marriage, and the length of time necessary
      to achieve this goal.
              g. The tax consequences to each party.
              h. Any mutual agreement made by the parties concerning
      financial or service contributions by one party with the expectation
      of future reciprocation or compensation by the other party.
              i. The provisions of an antenuptial agreement.
              j. Other factors the court may determine to be relevant in an
      individual case.

Iowa Code § 598.21A(1)(a)–(j) (2011).         Additionally, we consider property

division and spousal support together in evaluating their individual sufficiency. In

re Marriage of Dahl, 418 N.W.2d 358, 359 (Iowa Ct. App. 1987).

      In awarding Janet spousal support, the district court considered the

discrepancy in the parties’ income and the division of assets in which Edward

was awarded substantially more of the marital property.        Edward asserts he

supported Janet’s children during the marriage, and also claims Janet wasted

assets on gambling. Janet responds by noting Edward’s generous spending

habits and alleged drinking problem. However:

      What [one party] is really asking us to do with both [the] child
      support and alimony arguments is to review the income sources
      and expense allocations of this marriage. To do so with any degree
      of accuracy, we would be forced to delve into a complete
      accounting of the parties’ income and expenses during the
      marriage. We find that an impossible task, uncalled for under Iowa
      law. Instead, the trial court makes an assessment of whether there
      appears to be an accurate accounting of the marital assets at the
      time of trial. The court makes its findings from both the evidence
                                          6


       presented and the credibility of the witnesses. An equitable
       distribution is then made. We find this is the accepted manner to
       divide marital assets according to our case and statutory law.

In re Marriage of Driscoll, 563 N.W.2d 640, 643 (Iowa Ct. App. 1997).

       Given this standard, and upon consideration of the appropriate factors, we

agree with the assessment of the district court. Janet earns slightly more than

one-half of what Edward earns. Though neither party sufficiently detailed their

monthly expenses,3 it was reasonable to conclude Janet would need spousal

support to maintain the standard of living she enjoyed during the marriage.

Moreover, Edward retained both properties, and, combined, the equity totals

approximately $90,000. While neither party is in good health, both maintain the

jobs at which they have been employed for the past few decades. They are thus

relatively equally situated in continued employment prospects as well as some

concerning health-related issues.      These facts support the award of spousal

support in the amount of $1000 each month for ten years and then $500 for the

rest of Janet’s life or until her remarriage. Consequently, we affirm the decision

of the district court.

IV. Attorney Fees

       In her appeal, Janet requests appellate attorney fees. In considering such

a request, we look to the needs of the party making the request, the ability of the

other party to pay, and whether the party making the request was obligated to

defend the trial court’s decision on appeal. In re Marriage of Wood, 567 N.W.2d

680, 684 (Iowa Ct. App. 1997). With these considerations in mind, and in light of

3
  Edward submitted an exhibit in which he listed his bills, including the payments made
on behalf of Janet during the pendency of the dissolution proceedings, but did not list
other expenses, such as food or gas. Janet did not submit any affidavit of expenses.
                                       7


the financial conditions of both parties, we decline to award Janet appellate

attorney fees.

      Costs of this appeal assessed one-half to each party.

      AFFIRMED.